DETAILED ACTION
This Non Final Office Action is in response to Request for Continued Examination filed on 05/10/2021. Claims 1, 8 and 10 have been amended. Claim 3 was previously cancelled.  Claims 1-2 and 4-10 remain pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/12/2018 are accepted.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2021 has been entered.

	
	
Response to Amendment
Applicant’s Claims amendments Obviates the claims interpretations under USC 112(f) previously set forth in the Non-Final Office Action mailed on 05/10/2021.
Applicant’s Claim 10 amendment overcome the objection previously set forth in the Office Action mailed on 02/10/2021
Double patenting rejection set forth in the Office Action mailed on 02/10/2021 is maintained.

Response to Arguments/Remarks filed on 05/10/2020
Regarding Double Patenting
Applicant argued “Application No. 16/309,341 can be patentably distinct from amended claim 1 of the present invention, since claims of Application No. 16/309,341 fail to disclose that, "a sensor for sensing information of a biometric feature is integrated in the security chip", "after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are a key pair only used for digitally signing the biometric recognition result, then stores the private key in the memory and sends the public key to an application server", "wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by the private key stored in the memory, and is verified by the public key stored in an external of the security chip ", which are described in claim 1 of the present application.”
Examiner respectfully disagrees with respect to the recitation: “biometric feature is integrated in the security chip". Examiner notes that claim 2-3 of application 16/309,341 recites that the device, which includes the security chip and the sensor are packaged together in a polycrystalline package, where the polycrystalline package, corresponding to a semiconductor chip.
With respect to the recitation “the security chip generates a private key and a public key which are a key pair only used for digitally signing the biometric recognition result”. Examiner relies on the teaching of a newly found prior art, Othman, where Othman discloses in Page 299, Co. 1 line 12-13 the concept of dedicating a key pair to be used only for signing “The AIK is an asymmetric key pair only used for signing, and is never used for encryption”. Please see Double patenting rejection below.

Regarding 35 USC 103 Rejection
Applicant’s arguments, see Applicant Remarks, Page 9-11, regarding the newly added limitation “wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair only used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server,”, filed 05/10/2021, with respect to the rejection(s) of claim(s) 1, 8 and 10 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of the newly found prior art: Boate (US 20020104006 A1) and Othman et. al. “Privacy-Enhanced Trusted Location Based Services (PE-TLBS) Framework Based on Direct Anonymous Attestation (DAA) Protocol”, 2010 International Conference on . 
Applicant’s arguments regarding prior arts Monden are moot because the arguments do not apply in light of the amended claims. 
	Boate discloses wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server, Othman discloses the concept that key pair only used for digitally signing. Please see detailed rejection below. Please see detailed rejection below.
Conclusion: Hiroshi-Boate-Othman disclose the aforementioned limitations of independent claims 1, 8 and 10 and render claims’ limitations obvious before the effective date of the claimed invention.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet preferably within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.



The abstract of the disclosure is objected to because the abstract includes a reference to Figure 1 and comprises 180 words and not limited to within 50 to 150 words in length.  See MPEP § 608.01 (b).

	
Claim Objections
Claims 1, 8 and 10 objected to because of the following informalities:
Claims 1, 8 and 10 recite “send the public key to an application server”, “the [[a]] public key stored in an external of the security chip”. Emphasis in bold.
Examiner notes that it is not clear from the aforementioned claims, as drafted, whether an application server is an external of the security chip. 
Examiner recommends clarifying the aforementioned claims such that it is clearly recited that an application server is external to the security chip. For examination purpose, the application server is treated as external to the security chip. This is consistent with the teaching recited in [0039] of the instant application.
 
Claims 8 recites “signed by a private key” and “verified by a public key”.  Emphasis in bold.
The aforementioned recitations should be replaced with “signed by the private key” and “verified by the public key”, respectively, since “a private key” and “a public key” have been recited earlier in the claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 4-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-11 of US Patent Application No. US 10,956,549 B2, Application No: 16/309,341, hereinafter 341, in view of Park et al. (US 20160112415 A1), hereinafter Park and Othman et. al. “Privacy-Enhanced Trusted Location Based Services (PE-TLBS) Framework Based on Direct Anonymous Attestation (DAA) Protocol”, 2010 International Conference on Computer Applications and Industrial Electronics (ICCAIE 2010), December 5-7, 2010, Kuala Lumpur, Malaysia.


Instant Application 16/309,255
Application No: 16/309,341, now 
Patent No: US 10,956,549 B2
1. (Original) A security chip, comprising:
a sensor configured to sense 
a processor configured to obtain the information of the biometric feature from the sensor, perform image preprocessing and feature extraction on the obtained information of the biometric feature, compare features with the template of the biometric feature stored in the memory to determine a biometric recognition result, 
wherein the template of the biometric feature is generated by the processor by obtaining the information of the biometric feature from the sensor and performing image preprocessing and feature extraction on the obtained information of the biometric feature, and the sensor, the memory and the processor are integrated in the security chip,
wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair only used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server,
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by [[a]] the private key stored in the memory, and is verified by [[a]] the public key stored in an external of the security chip, the private and public key are key pair.
1. A device for biometric recognition, comprising: a sensor configured to sense information of a biometric feature; and 
a security chip configured to store a template of the biometric feature, obtain the information of the biometric feature, perform image preprocessing and feature extraction on the obtained information of the biometric feature, and 
compare features with the stored template of the biometric feature to determine a biometric recognition result, 
wherein a key pair including a public and a private key is generated after the template of the biometric feature is successfully registered, storing the private key in the security chip, and sending the public key to an external of the device for biometric recognition, 
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by the private key stored in the security chip, and is verified by the public key stored in the external of the security chip.
4. The device according to claim 1, wherein the security chip comprises: a memory configured to store the template; and a processor configured to obtain the information, perform image preprocessing and feature extraction on the obtained information, and compare features with the stored template to determine the biometric recognition result, wherein the template is generated in a registration phase by the processor by obtaining the information from the sensor and performing image preprocessing and feature extraction on the information.
2. The device according to claim 1, wherein the sensor and the security chip are packaged together.
3. The device according to claim 2, wherein the sensor and the security chip are packaged together by using a polycrystalline package process.

obtain the information of the biometric feature from the sensor; preprocess the obtained information of the biometric feature obtained by 
compare the obtained biometric data provided by the feature extraction module with the template of the biometric feature stored in the memory and determine a biometric recognition result, wherein if the obtained biometric data matches the template of the biometric feature, the biometric recognition result is passing, and otherwise, the biometric recognition result is failing.
5. The device according to claim 4, wherein the processor comprises: an image obtaining module configured to obtain the information from the sensor; an image preprocessing module configured to preprocess the information obtained by the image obtaining module to obtain a grayscale image of the biometric feature; a feature extraction module configured to extract biometric points of the biometric feature from the grayscale image obtained by the image preprocessing module to obtain biometric data relative to the biometric points; and a feature comparison module for comparing the biometric data obtained by the feature extraction module with the template stored in the memory, and determining that biometric recognition result is passing if the biometric data matches the template of the biometric feature, and otherwise, determining that the biometric recognition result is failing.

7. The device according to claim 1, wherein the security chip is a secure element.
5. (Original) The security chip according to claim 1, wherein the security chip is installed in a computing device and is physically isolated from a system environment of the computing device.
8. The device according to claim 1, wherein the device for biometric recognition is installed in a computing device, and the security chip is physically isolated from a system environment of the computing device, the biometric recognition result is either transmitted in a non-security zone of the computing device or in a security zone of the computing device.
6. (Previously Presented) The security chip according to claim 5, wherein the system environment of the computing device is divided into security zones and non-security zones, and the security chip sends the biometric recognition result to the computing device through the security zones or the non-security zones.
8. The device according to claim 1, wherein the device for biometric recognition is installed in a computing device, and the security chip is physically isolated from a system environment of the computing device, the biometric recognition result is either transmitted in a non-security zone of the computing device or in a security zone of the computing device.

    9. The device according to claim 1, wherein the biometric feature is a fingerprint, the information of the biometric feature comprises image information of the fingerprint, and the biometric data comprises biometric point data of the fingerprint, and the template of the biometric feature comprises a template of the fingerprint. 

8. (Currently Amended) A biometric recognition method, comprising following steps performed in a single security chip:
sensing information of a biometric feature in accordance with a biometric recognition instruction;
obtaining the sensed information of the biometric feature;
performing image preprocessing and feature extraction on the obtained information of the biometric feature to obtain biometric data; and 
wherein a sensor for sensing the information is integrated in the security chip,
wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair only used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server,
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by a private key stored in the security chip, and is verified by a public key stored in an external of the security chip, the private key and the public key are a key pair.
9. (Original) The biometric recognition method according to claim 8, further comprising:
digitally signing the biometric recognition result in the security chip.
11. A method for biometric recognition, comprising: 
sensing information of a biometric feature by using a sensor in accordance with a biometric recognition instruction; and 

obtaining the information from the sensor by using a security chip, 
performing image preprocessing and feature extraction on the obtained information to obtain biometric data, and 
comparing the biometric data with a template of the biometric feature stored in the security chip to determine a biometric recognition result, 
wherein a key pair including a public and a private key is generated after the template of the biometric feature is successfully registered, storing the private key in the security chip, and sending the public key to an external of the device for biometric recognition, 
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by the private key stored in the security chip, and is verified by the public key stored in the external of the security chip.
2. The device according to claim 1, wherein the sensor and the security chip are packaged together.
3. The device according to claim 2, wherein the sensor and the security chip are packaged together by using a polycrystalline package process.
, which is performed by a single security chip, wherein the biometric template registration method comprises 
wherein the security chip comprises:
a memory configured to store the template of the biometric feature,
a processor configured to compare features with the template of the biometric feature sored in the memory to determine a biometric recognition result,
Wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair only used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server,
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by a private key stored in the security chip, and is verified by a public key stored in an external of the security chip.


sensing information of a biometric feature by using a sensor in accordance with a biometric registration instruction; obtaining the information from the sensor via a security chip, performing image preprocessing and feature extraction on the obtained information to obtain biometric data, and storing biometric data as a template of the biometric feature in the security chip.
4. The device according to claim 1, wherein the security chip comprises: a memory configured to store the template; and a processor configured to obtain the information, perform image preprocessing and feature extraction on the obtained information, and compare features with the stored template to determine the biometric recognition result, wherein the template is generated in a registration phase by the processor by obtaining the information from the sensor and performing image preprocessing and feature extraction on the information.
1. … wherein a key pair including a public and a private key is generated after the template of the biometric feature is successfully registered, storing the private key in the security chip, and sending the public key to an external of the device for biometric recognition, 
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by the private key stored in the security chip, and is verified by the public key stored in the external of the security chip.
2. The device according to claim 1, wherein the sensor and the security chip are packaged together.
3. The device according to claim 2, wherein the sensor and the security chip are packaged together by using a polycrystalline package process.



Although the claims are not identical, they are not patentably distinct from each other because claims 1-5 and 7-11 of US Patent by 341 contains every element of claims 1-2 and 4-10 of the instant application, where the features described in 341 is packaged together by using a polycrystalline package process, which indicate a single polycrystalline chip, except for the bolded limitations as seen in the above table. However, 
Park discloses the above bolded limitations in claim 6. Park discloses in [0038] electronic device in Figure 1, e.g. mobile phone, PDS, etc., [0061-0062] and Figure 2A discloses the device includes processor 120 running in normal, i.e. non-secure, mode secure area 232, the processor 120 can send a biometric information registration result or a biometric authentication result to the normal area 231”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 341 to incorporate the teaching of Park to utilize an environment comprising secure area and normal area, with the motivation of “enhancing security of biometric information” and restricting access to a secure area where processing of sensitive information and biomedical information is performed, as recognized by (Park [0002, 0064] Figure 3).
341-Park do not teach the below limitation.
Othman explicitly teaches a private key and a public key which are key pair only used for digitally signing results. Othman discloses the Page 299, Co. 1 line 12-13 the concept of dedicating a key pair to be used only for signing “The AIK is an asymmetric key pair only used for signing, and is never used for encryption”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 341 to incorporate the teaching of Othman to utilize the above feature to enhance security and impeding attackers, where the key pair is dedicated for signing internal data (Othman Page 299, Co. 1 line 12-19).

Claims 1-2 and 4-10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-8 and 10 of US Patent No. US 10,963,715 B2, hereinafter 324 in view of Hiroshi (Application JP2009180994A,  in view of Othman et. al. “Privacy-Enhanced Trusted Location Based Services (PE-TLBS) Framework Based on Direct Anonymous Attestation (DAA) Protocol”, 2010 International Conference on Computer Applications and Industrial Electronics (ICCAIE 2010), December 5-7, 2010, Kuala Lumpur, Malaysia, hereinafter Othman.

Instant Application 16/309,255
Application No: 16/309,324, now 
Patent No: US 10,963,715 B2
1. (Original) A security chip, comprising:
a sensor configured to sense sensor information of a biometric feature; a memory configured to store a template of the biometric feature;
a processor configured to obtain the information of the biometric feature from the sensor, perform image preprocessing and feature extraction on the obtained information of the biometric feature, compare features with the template of the biometric feature stored in the memory to determine a biometric recognition result, 
wherein the template of the biometric feature is generated by the processor by obtaining the information of the biometric feature from the sensor and performing image preprocessing and 
wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair only used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server,
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by [[a]] the private key stored in the memory, and is verified by [[a]] the public key stored in an external of the security chip, the private and public key are key pair.
1. A device for biometric recognition, comprising: 
a sensor configured to sense biometric information of a biometric feature; 
a microprocessor configured to receive the biometric information directly from the sensor and perform image preprocessing and feature extraction on the obtained biometric information, in order to obtain biometric data; and a 
security chip configured to store a biometric template, 
compare the biometric data obtained from the microprocessor with the stored biometric template, in order to determine a biometric recognition result, 
wherein the device for biometric recognition is installed in a computing device, each of the microprocessor and the security chip is an individual physical hardware which is physically isolated from a system environment of the computing device, 
wherein the security chip is further configured to digitally sign the biometric recognition result by use of a private key stored in the security chip after the biometric recognition result is determined, and a public key is stored in a external of the security chip to verify whether the signed biometric recognition results is valid or not, wherein the private key and the public key are a key pair generated in the security chip.

obtain the information of the biometric feature from the sensor; preprocess the obtained information of the biometric feature obtained by the image obtaining module to obtain a grayscale image of the biometric feature; extract biometric points of the biometric feature from the obtained grayscale image provided by the image 
compare the obtained biometric data provided by the feature extraction module with the template of the biometric feature stored in the memory and determine a biometric recognition result, wherein if the obtained biometric data matches the template of the biometric feature, the biometric recognition result is passing, and otherwise, the biometric recognition result is failing.
2. The device according to claim 1, wherein the microprocessor comprises: an image obtaining module configured to obtain the biometric information from the sensor; an image preprocessing module configured to preprocess the biometric information obtained by the image obtaining module, in order to obtain a grayscale image of the biometric feature; a feature extraction module configured to extract feature points of the biometric feature from the grayscale image obtained by the image preprocessing module to obtain the biometric data relative to the feature points of the biometric feature.
3. The device according to claim 1, wherein the security chip further comprises: a memory module configured to store the biometric template, wherein the biometric template is generated during a registering phase by obtaining the biometric information sensed by the sensor and performing image preprocessing and feature extraction on the biometric information by use of the microprocessor; and a feature comparison module configured to compare the biometric data obtained by the microprocessor with the biometric template stored in the memory module, and determine that the biometric recognition result is passed if the biometric data matches the biometric template, otherwise determine that the biometric recognition result is failed.

4. The device according to claim 1, wherein the microprocessor is an individual hardware implementing a microcontroller unit and the security chip is an individual hardware implementing a security element.
5. (Original) The security chip according to claim 1, wherein the security chip is installed in a computing device and is physically isolated from a system environment of the computing device.
1. A device for biometric recognition, comprising: a sensor configured to sense biometric information of a biometric feature; a microprocessor configured to the biometric information from the sensor and perform image preprocessing and feature extraction on the obtained biometric information, in order to obtain biometric data; and a security chip configured to store a biometric template, compare the biometric data obtained from the microprocessor with the stored biometric template, in order to determine a biometric recognition result, wherein the device for biometric recognition is installed in a computing device, each of the microprocessor and the security chip is an individual physical hardware which is physically isolated from a system environment of the computing device…
 and the security chip sends the biometric recognition result to the computing device through the security zones or the non-security zones.
6. The device according to claim 1, wherein the system environment of the computing device is logically divided into security zones and non-security zones, and the device for biometric recognition is configured to send the biometric recognition result to the computing device through the security zones or the non-security zones.
7. (Previously Presented) The security chip according to claims 1, wherein the biometric feature comprises a fingerprint, the information of the biometric feature comprises image information of the fingerprint, and the biometric data comprises biometric point data of the fingerprint, the template of the biometric feature includes a template of the fingerprint.
7. The device according to claim 1, wherein the biometric feature comprises a fingerprint, the biometric information comprises image information of the fingerprint, the biometric data comprises feature point data of the fingerprint, and the biometric template comprises a feature template of the fingerprint.
performed in a single security chip:
sensing information of a biometric feature in accordance with a biometric recognition instruction;
obtaining the sensed information of the biometric feature;
performing image preprocessing and feature extraction on the obtained information of the biometric feature to obtain biometric data; and comparing the biometric data with a template of the biometric feature stored in the security chip to determine a biometric recognition result,
wherein a sensor for sensing the information is integrated in the security chip,
wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair only used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server,
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by a private key stored in the security chip, and is verified by a public key 
9. (Original) The biometric recognition method according to claim 8, further comprising:
digitally signing the biometric recognition result in the security chip.
8. A method for biometric recognition, executed in the computing device according to claim 1
and comprising: 
sensing biometric information of a biometric feature by a sensor in accordance with an instruction to identify the biometric feature; 
obtaining the biometric information from the sensor by a microprocessor, and 
performing image preprocessing and feature extraction on the obtained biometric information by the microprocessor, 
in order to obtain biometric data; and comparing the biometric data obtained by the microprocessor with a biometric template stored in a security chip to determine a biometric recognition result.
Note: Claim 8 is recited to be  “according to claim 1”, therefore, it includes all the limitations recited in claim
10. (Currently Amended) A biometric template registration method, which is performed by a single security chip, wherein the biometric template registration method comprises comprising following steps performed in a single security chip accordingly to claim 1: sensing information of a biometric feature in accordance with a biometric template registration instruction; obtaining the sensed information of the biometric feature; performing image preprocessing and feature extraction on the obtained information of the biometric feature to obtain biometric data; and storing the biometric data in the security chip as a template of the biometric feature.
wherein the security chip comprises:
a memory configured to store the template of the biometric feature,
a processor configured to compare features with the template of the biometric feature sored in the memory to determine a biometric recognition result,
Wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair only used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server,
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by a private key stored in the security chip, and is verified by a public key stored in an external of the security chip.


sensing biometric information by a sensor in accordance with an instruction to register the biometric template; obtaining the biometric information from the sensor by a microprocessor, performing image preprocessing and feature extraction on the obtained biometric information by the microprocessor, in order to obtain biometric data; and storing the biometric data obtained by the microprocessor as the biometric template in a security chip.
         1. … wherein the device for biometric recognition is installed in a computing device, each of the microprocessor and the security chip is an individual physical hardware which is physically isolated from a system environment of the computing device, 
wherein the security chip is further configured to digitally sign the biometric recognition result by use of a private key stored in the security chip after the biometric recognition result is determined, and a public key is stored in a external of the security chip to verify whether the signed biometric recognition results is valid or not, wherein the private key and the public key are a key pair generated in the security chip.


Although the claims are not identical, they are not patentably distinct from each other because claims 1-4, 6-8 and 10 of US Patent by 324 contains every element of claims 1-2 and 4-10 of the instant application, except for the bolded limitations as seen in the above table. However, 
Hiroshi discloses the security chip performing the aforementioned limitations. Please see detailed rejection below.
Therefore, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 324 to incorporate the teaching of Hiroshi to utilize the above feature to employ a device/chip to perform all the steps of biometric authentications more securely and concealed from outside external attack, as recognized by (Hiroshi [0006-0007]).

Boate discloses the concept of performing PDI, corresponding to the security chip performing the wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair [only] used for digitally signing...Please see rejection below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 324 to incorporate the teaching of Boate to utilize the above feature, with the motivation of enhancing security by protecting from tampering since the key pair is generated within the identifier and utilizing the key pair for signature and verification to safeguards against any replay attack, as recognized by (Boate [0036, 0039]).
324-Hiroshi-Boate do not teach the below limitations.
Othman teaches a private key and a public key which are key pair only used for digitally signing. Please see rejection below.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 324-Hiroshi-Boate to incorporate the teaching of Othman to utilize the above feature to enhance security and impeding attackers, where the key pair is dedicated for signing internal data (Othman Page 299, Co. 1 line 12-19).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 4-10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding independent claims 1, 8 and 10, the original discourse discloses in [0039] “providing the digital signature may include: generating a key pair including a public key and a private key after the registration of the template of the biometric feature is successful, storing the private key in the security chip 200 (e.g., stored in the memory 220), sending the public key to the external of the security chip 200 and digitally signing the biometric recognition result by using the private key after the biometric recognition result is determined... store the private key in the security chip 200 and send the public key to an application server via an application to sign the biometric recognition result, and send the signed biometric recognition result to the application server via the application terminal where the security chip is located. The application server uses the corresponding public key to verify the legitimacy of the signed biometric result.”, where the aforementioned key pair is recited to be used for signing and verifying the biometric results, however the newly added limitation in claims 1, 8 and 10 seems to emphasize that the key pair is only used for signing and verifying the biometric results, which is not recited in the original disclosure, original specification or originally filed claims. The original disclosure does not recite the limiting feature of the key pair that the key pair is only used for signing and verifying, nor, does it imply the aforementioned limiting feature or discuss the benefit of only using the key pair for signing. Therefore the aforementioned feature must be cancelled from the claims since the aforementioned feature introduces New Matter and was not disclosed in the original disclosure, original specification or originally filed claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8 and 9-10  are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi (Application JP2009180994A, Publication of JP2011035739A), hereinafter Hiroshi in view of Boate (US 20020104006 A1), hereinafter Boate and further in view of Othman et. al. “Privacy-Enhanced Trusted Location Based Services (PE-TLBS) Framework Based on Direct Anonymous Attestation (DAA) Protocol”, 2010 International .

	
Regarding claim 1. (Currently Amended) Hiroshi teaches A security chip (Hiroshi [0031] and Figure 1 “biometric authentication device 10 is a security chip”), comprising: 
a sensor configured to sense (Hiroshi “[0033] As shown in FIG. 1, for example, the biometric authentication device 10 according to the present embodiment mainly includes a CPU core 101, an authentication engine 103, a 1 memory 105, a sensor unit 111, a 1 bus 113, a 2 memory 115, and a 2 bus 121.”, [0057] “…the sensor unit 111 starts generating the biometric imaging data and transmits the generated biological imaging data I to the authentication engine 103 via the 2 bus 121 (Step S 3)…”);
a memory configured to store a template of the biometric feature (Hiroshi [0048]”The 2 nonvolatile memory 119 stores a template used for biometric authentication by the authentication engine 103.”); 
a processor configured to obtain the information of the biometric feature from the sensor, perform image preprocessing and feature extraction on the obtained information of the biometric feature (Hiroshi [0061] “…the sensor unit 111 starts generating the biometric imaging data and transmits the generated biometric imaging data to the authentication engine 103”, [0062] “When the biometric imaging data I is transmitted from the sensor unit 111, the authentication engine 103 performs predetermined processing on the biometric imaging data I and extracts biological information B from the biometric imaging data I. Here, the extracted biological information B may include not only information relating to a pattern of a fingerprint, a vein, an iris, or the like in a living body but also information relating to a characteristic amount related to these patterns”, where the authentication engine 103 is a processor performs processing, where the extracted biological information B corresponds to the feature extraction), 
compare features with the template of the biometric feature stored in the memory to determine a biometric recognition result (Hiroshi [0063] “…the authentication engine 103 calculates the degree of similarity between the biometric information B and the template T, and when it can be determined that the biometric information B is similar to the template T, it determines that the biometric information B has been successfully authenticated.”), 
wherein the template of the biometric feature is generated by the processor by obtaining the information of the biometric feature from the sensor and performing image preprocessing and feature extraction on the obtained information of the biometric feature (Hiroshi [0057] “When registering the template… the sensor unit 111 starts generating the biometric imaging data and transmits the generated biological imaging data I to the authentication engine 103 via the 2 bus 121 (Step S 3). [0058] “When the biometric imaging data I is transmitted from the sensor unit 111, the authentication engine 103 performs predetermined processing on the biometric imaging data I to extract biological information from the biometric imaging data I, and as a template T. Here, the extracted biological information may include not only information relating to a pattern of a fingerprint, a vein, an iris, or the like in a living body but also information relating to a characteristic amount related to these patterns. In addition, when the authentication engine 103 records any intermediate data generated when extracting the biological information, the authentication engine 2 stores the generated intermediate data in the 2 volatile memory 117 via the first bus 121. The authentication engine 103 stores the generated template T in the 2 nonvolatile memory 119 via the 2 bus 121 (Step S 5). Thus, a template is registered in the 2 nonvolatile memory 119 of the biometric authentication device 10.”), and 
the sensor, the memory and the processor are integrated in the security chip (Hiroshi [0031] and Figure 1 “biometric authentication device 10 is a security chip” Figure 1 illustrates that the security chip 10 includes the sensor 111, authentication processing engine, i.e. processor and memory 105 and 119).  
While Hiroshi discloses the aforementioned limitations, Hiroshi further discloses encryption engine 151 included in a security chip 10 as disclosed in [0068], which performs digital signatures, Hiroshi further discloses public and private keys, for encryption and decryption of templates and biometric information, however, Hiroshi does not disclose the remaining limitation. Emphasis in Italic.
Boate from analogues field of invention teaches Wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair [only] used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server (Boate discloses [0036] “…the PDI device itself generates and internally stores the user's biometric template and one or more public and private keys. The PDI samples the new user's fingerprint until a consistent and satisfactory fingerprint template is achieved. The resulting achieved fingerprint template is not transferred to any external component of the system but is stored within the PDI device in its secure storage. No biometric information about the fingerprint ever leaves the PDI device. The PDI 10 is then instructed by the registration application to generate one or more key pairs and all private key(s) so generated always remain within the PDI 10 and are never transferred outside the PDI. The public keys so generated are forwarded to the central server 300…” where after the template registration, then, the key pair is generated. 
The key pair are used for signing the biometric results, [0039] “The user is invited by a screen display to log-on (optionally including their name) by placing their finger on the fingerprint chip and confirming their identity. The PDI device first confirms that it has received a message from the legitimate SM process by verifying the digital signature on the message using the public key of the SM which is stored on the PDI device. The user's fingerprint is then acquired and the template extracted and compared to the template stored on the device. If there is a match then a message (i.e. biometric results) is sent back to the SM which contains the challenge and confirms that the user has been biometrically authenticated. This message is digitally signed by the PDI device using its private key stored on board. The confirming message is authenticated by the SM using the public key of the PDI device”, where the personal digital identifier in Figure 2 and [0027] corresponds to the security chip, the central server(s) 300 in [0027] with its associated security manager (SM) 340, policy manager (PM) 320 and transaction manager (TM) 380 applications run correspond to the application server),
Wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by the [[a]] private key stored in the memory, and is verified by the [[a]] public key stored in an external of the security chip(Boate [0039] “The user is invited by a screen display to log-on (optionally including their name) by placing their finger on the fingerprint chip and confirming their identity. The PDI device first confirms that it has received a message from the legitimate SM process by verifying the digital signature on the message using the public key of the SM which is stored on the PDI device. The user's fingerprint is then acquired and the template extracted and compared to the template stored on the device. If there is a match then a message (i.e. biometric recognition results) is sent back to the SM which contains the challenge and confirms that the user has been biometrically authenticated. This message is digitally signed by the PDI device using its private key stored on board. The confirming message is authenticated by the SM using the public key of the PDI device”, where the personal digital identifier in Figure 2 and [0027] corresponds to the security chip, the central server(s) 300 in [0027] with its associated security manager (SM) 340, policy manager (PM) 320 and transaction manager (TM) 380 applications run correspond to an external as illustrated in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teaching of Boate to utilize the above feature, with the motivation of enhancing security by protecting from tampering since the key pair is generated within the identifier and utilizing the key pair for signature and verification to safeguards against any replay attack, as recognized by (Boate [0036, 0039]).
While Hiroshi-Boate discloses the aforementioned limitations. Boate further dedicates/uses a key pair for signing and verifying biometric results, however, Hiroshi-Boate do not explicitly disclose that the key pair only dedicated/used for digitally signing the biometric recognition result. Emphasis in Bold.
Othman explicitly teaches a private key and a public key which are key pair only] used for digitally signing the biometric recognition result (Othman discloses the Page 299, Co. 1 line 12-13 the concept of dedicating a key pair to be used only for signing “The AIK is an asymmetric key pair only used for signing, and is never used for encryption”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi-Boate to incorporate the teaching of Othman to utilize the above feature to enhance security and impeding attackers, where the key pair is dedicated for signing internal data (Othman Page 299, Co. 1 line 12-19).

Regarding claim 4. (Original) Hiroshi-Boate-Othman teaches The security chip according to claim 1, wherein the security chip is a security element (Hiroshi discloses in [0011-0012] encryption keys to encrypt biometric information and templates, utilizing an encryption engine 151 in the security chip as disclosed in [0069-0070] and illustrated in Figure 4, where the security chip is construed as a security element utilizing encryption engine 151).  

Regarding claim 8. (Currently Amended) Hiroshi teaches A biometric recognition method (Hiroshi Abstract “To provide a biometric authentication device and a biometric authentication method capable of more safely holding information to be kept secret concerning biometrics authentication.”, [0031] and Figure 1 “biometric authentication device 10 is a security chip”), comprising following steps performed in a single security chip (Hiroshi [0060] and Figure 3 illustrates the authentication process/steps for biometric information in a single security chip 10): 
sensing information of a biometric feature in accordance with a biometric recognition instruction (Hiroshi “[0033] As shown in FIG. 1, for example, the biometric authentication device 10 according to the present embodiment mainly includes a CPU core 101, an authentication engine 103, a 1 memory 105, a sensor unit 111, a 1 bus 113, a 2 memory 115, and a 2 bus 121.”, [0061] “When the biometric information authentication process is performed, the CPU core 101 of the biometric authentication device 10 first transmits a request to generate the biometric imaging data via the 1 bus 113 to the sensor unit 111 (Step S 1)…”, where instructions through requests are transmitted to the sensor to generate/sense biometric imaging data); 
obtaining the sensed information of the biometric feature (Hiroshi [0061] “…the sensor unit 111 starts generating the biometric imaging data and transmits the generated biometric imaging data to the authentication engine 103”;
performing image preprocessing and feature extraction on the obtained information of the biometric feature to obtain biometric data (Hiroshi [0062] “When the biometric imaging data I is transmitted from the sensor unit 111, the authentication engine 103 performs predetermined processing on the biometric imaging data I and extracts biological information B from the biometric imaging data I. Here, the extracted biological information B (i.e. obtain biometric data) may include not only information relating to a pattern of a fingerprint, a vein, an iris, or the like in a living body but also information relating to a characteristic amount related to these patterns”, where the authentication engine 103 is a processor performs processing, where the extracted biological information B corresponds to the feature extraction”); and 
comparing the biometric data with a template of the biometric feature stored in the security chip to determine a biometric recognition result (Hiroshi [0063] “…the authentication engine 103 calculates the degree of similarity between the biometric information B and the template T, and when it can be determined that the biometric information B is similar to the template T, it determines that the biometric information B has been successfully authenticated.”).
 (Hiroshi [0031] and Figure 1 “biometric authentication device 10 is a security chip”, “[0033] As shown in FIG. 1, for example, the biometric authentication device 10 according to the present embodiment mainly includes a CPU core 101, an authentication engine 103, a 1 memory 105, a sensor unit 111, a 1 bus 113, a 2 memory 115, and a 2 bus 121.”, [0057] “…the sensor unit 111 starts generating the biometric imaging data and transmits the generated biological imaging data I to the authentication engine 103 via the 2 bus 121 (Step S 3)…”), 
While Hiroshi discloses the aforementioned limitations, Hiroshi further discloses encryption engine 151 included in a security chip 10 as disclosed in [0068], which performs digital signatures, Hiroshi further discloses public and private keys, for encryption and decryption of templates and biometric information, however, Hiroshi does not disclose the remaining limitation. Emphasis in Italic.
Boate from analogues field of invention teaches Wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair [only] used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server (Boate discloses [0036] “…the PDI device itself generates and internally stores the user's biometric template and one or more public and private keys. The PDI samples the new user's fingerprint until a consistent and satisfactory fingerprint template is achieved. The resulting achieved fingerprint template is not transferred to any external component of the system but is stored within the PDI device in its secure storage. No biometric information about the fingerprint ever leaves the PDI device. The PDI 10 is then instructed by the registration application to generate one or more key pairs and all private key(s) so generated always remain within the PDI 10 and are never transferred outside the PDI. The public keys so generated are forwarded to the central server 300…” where after the template registration, then, the key pair is generated. 
The key pair are used for signing the biometric results, [0039] “The user is invited by a screen display to log-on (optionally including their name) by placing their finger on the fingerprint chip and confirming their identity. The PDI device first confirms that it has received a message from the legitimate SM process by verifying the digital signature on the message using the public key of the SM which is stored on the PDI device. The user's fingerprint is then acquired and the template extracted and compared to the template stored on the device. If there is a match then a message (i.e. biometric results) is sent back to the SM which contains the challenge and confirms that the user has been biometrically authenticated. This message is digitally signed by the PDI device using its private key stored on board. The confirming message is authenticated by the SM using the public key of the PDI device”, where the personal digital identifier in Figure 2 and [0027] corresponds to the security chip, the central server(s) 300 in [0027] with its associated security manager (SM) 340, policy manager (PM) 320 and transaction manager (TM) 380 applications run correspond to the application server),
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by a private key stored in the security chip, and is (Boate [0039] “The user is invited by a screen display to log-on (optionally including their name) by placing their finger on the fingerprint chip and confirming their identity. The PDI device first confirms that it has received a message from the legitimate SM process by verifying the digital signature on the message using the public key of the SM which is stored on the PDI device. The user's fingerprint is then acquired and the template extracted and compared to the template stored on the device. If there is a match then a message (i.e. biometric recognition results) is sent back to the SM which contains the challenge and confirms that the user has been biometrically authenticated. This message is digitally signed by the PDI device using its private key stored on board. The confirming message is authenticated by the SM using the public key of the PDI device”, where the personal digital identifier in Figure 2 and [0027] corresponds to the security chip, the central server(s) 300 in [0027] with its associated security manager (SM) 340, policy manager (PM) 320 and transaction manager (TM) 380 applications run correspond to an external as illustrated in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teaching of Boate to utilize the above feature, with the motivation of enhancing security by protecting from tampering since the key pair is generated within the identifier and utilizing the key pair for signature and verification to safeguards against any replay attack, as recognized by (Boate [0036, 0039]).
 further dedicates/uses a key pair for signing and verifying biometric results, however, Hiroshi-Boate do not explicitly disclose that the key pair only dedicated/used for digitally signing the biometric recognition result. Emphasis in Bold.
Othman explicitly teaches a private key and a public key which are key pair only] used for digitally signing the biometric recognition result (Othman discloses the Page 299, Co. 1 line 12-13 the concept of dedicating a key pair to be used only for signing “The AIK is an asymmetric key pair only used for signing, and is never used for encryption”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi-Boate to incorporate the teaching of Othman to utilize the above feature to enhance security and impeding attackers, where the key pair is dedicated for signing internal data (Othman Page 299, Co. 1 line 12-19).

Regarding claim 9. (Original) Hiroshi-Boate-Othman teaches The biometric recognition method according to claim 8, 
While Hiroshi discloses the aforementioned limitations, Hiroshi further discloses encryption engine 151 included in a security chip 10 as disclosed in [0068], which performs digital signatures, Hiroshi further discloses public and private keys, for encryption and decryption of templates and biometric information, however, Hiroshi  does not disclose the remaining limitation.
Boate teaches digitally signing the biometric recognition result in the security chip (Boate [0039] “The user's fingerprint is then acquired and the template extracted and compared to the template stored on the device. If there is a match then a message (i.e. biometric recognition results) is sent back to the SM which contains the challenge and confirms that the user has been biometrically authenticated. This message is digitally signed by the PDI device using its private key stored on board. The confirming message is authenticated by the SM using the public key of the PDI device”, where the message is digitally signed by the PDI device using its private key stored on board, indicating the signing is performed in the PDI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teaching of Boate to utilize the above feature, with the motivation of enhancing security by protecting from tampering since the key pair is generated within the identifier and utilizing the key pair for signature and verification to safeguards against any replay attack, as recognized by (Boate [0036, 0039]).

Regarding claim 10. (Currently Amended) Hiroshi teaches A biometric template registration method, which is performed by a single security chip, wherein the biometric template registration method comprises (Hiroshi discloses in [0056] “Registration process for template registration process”, illustrated in Figure 2, where the registration is performed on a single security chip 10): 
(Hiroshi [0057] “When registering the template, the CPU core 101 of the biometric authentication device 10 first transmits a request (i.e. registration instruction) for generating the biometric imaging data…the sensor unit 111 starts generating the biometric imaging data and transmits the generated biological imaging data I to the authentication engine 103 via the 2 bus 121 (Step S 3)).; 
obtaining the sensed information of the biometric feature (Hiroshi [0057] “…transmits the generated biological imaging data I to the authentication engine 103”, where the imaging data is obtained by the authentication engine 103 for processing); 
performing image preprocessing and feature extraction on the obtained information of the biometric feature to obtain biometric data (Hiroshi [0058] “When the biometric imaging data I is transmitted from the sensor unit 111, the authentication engine 103 performs predetermined processing on the biometric imaging data I to extract biological information from the biometric imaging data I, and as a template T. Here, the extracted biological information may include not only information relating to a pattern of a fingerprint, a vein, an iris, or the like in a living body but also information relating to a characteristic amount related to these patterns. In addition, when the authentication engine 103 records any intermediate data generated when extracting the biological information, the authentication engine 2 stores the generated intermediate data in the 2 volatile memory 117 via the first bus 121. The authentication engine 103 stores the generated template T in the 2 nonvolatile memory 119 via the 2 bus 121 (Step S 5). Thus, a template is registered in the 2 nonvolatile memory 119 of the biometric authentication device 10.”); and 
storing the biometric data in the security chip as a template of the biometric feature (Hiroshi [0058] “The authentication engine 103 stores the generated template T in the 2 nonvolatile memory 119 via the 2 bus 121 (Step S 5). Thus, a template is registered in the 2 nonvolatile memory 119 of the biometric authentication device 10.”).

wherein the security chip comprises:
a memory configured to store the template of the biometric feature (Hiroshi [0048]”The 2 nonvolatile memory 119 stores a template used for biometric authentication by the authentication engine 103.”);
a processor configured to compare features with the template of the biometric feature sored in the memory to determine a biometric recognition result (Hiroshi [0061] “…the sensor unit 111 starts generating the biometric imaging data and transmits the generated biometric imaging data to the authentication engine 103”, [0062] “When the biometric imaging data I is transmitted from the sensor unit 111, the authentication engine 103 performs predetermined processing on the biometric imaging data I and extracts biological information B from the biometric imaging data I. Here, the extracted biological information B may include not only information relating to a pattern of a fingerprint, a vein, an iris, or the like in a living body but also information relating to a characteristic amount related to these patterns”, where the authentication engine 103 is a processor performs processing, where the extracted biological information B corresponds to the feature extraction, [0063] “…the authentication engine 103 calculates the degree of similarity between the biometric information B and the template T, and when it can be determined that the biometric information B is similar to the template T, it determines that the biometric information B has been successfully authenticated.”),

While Hiroshi discloses the aforementioned limitations, Hiroshi further discloses encryption engine 151 included in a security chip 10 as disclosed in [0068], which performs digital signatures, Hiroshi further discloses public and private keys, for encryption and decryption of templates and biometric information, however, Hiroshi does not disclose the remaining limitation. Emphasis in Italic.

Boate from analogues field of invention teaches Wherein after the template of the biometric feature is successfully registered, the security chip generates a private key and a public key which are key pair [only] used for digitally signing the biometric recognition result, then stores the private key in the memory and send the public key to an application server (Boate discloses [0036] “…the PDI device itself generates and internally stores the user's biometric template and one or more public and private keys. The PDI samples the new user's fingerprint until a consistent and satisfactory fingerprint template is achieved. The resulting achieved fingerprint template is not transferred to any external component of the system but is stored within the PDI device in its secure storage. No biometric information about the fingerprint ever leaves the PDI device. The PDI 10 is then instructed by the registration application to generate one or more key pairs and all private key(s) so generated always remain within the PDI 10 and are never transferred outside the PDI. The public keys so generated are forwarded to the central server 300…” where after the template registration, then, the key pair is generated. 
The key pair are used for signing the biometric results, [0039] “The user is invited by a screen display to log-on (optionally including their name) by placing their finger on the fingerprint chip and confirming their identity. The PDI device first confirms that it has received a message from the legitimate SM process by verifying the digital signature on the message using the public key of the SM which is stored on the PDI device. The user's fingerprint is then acquired and the template extracted and compared to the template stored on the device. If there is a match then a message (i.e. biometric results) is sent back to the SM which contains the challenge and confirms that the user has been biometrically authenticated. This message is digitally signed by the PDI device using its private key stored on board. The confirming message is authenticated by the SM using the public key of the PDI device”, where the personal digital identifier in Figure 2 and [0027] corresponds to the security chip, the central server(s) 300 in [0027] with its associated security manager (SM) 340, policy manager (PM) 320 and transaction manager (TM) 380 applications run correspond to the application server),
wherein after the biometric recognition result is determined, the biometric recognition result is digitally signed by a private key stored in the security chip, and is verified by a public key stored in an external of the security chip (Boate [0039] “The user is invited by a screen display to log-on (optionally including their name) by placing their finger on the fingerprint chip and confirming their identity. The PDI device first confirms that it has received a message from the legitimate SM process by verifying the digital signature on the message using the public key of the SM which is stored on the PDI device. The user's fingerprint is then acquired and the template extracted and compared to the template stored on the device. If there is a match then a message (i.e. biometric recognition results) is sent back to the SM which contains the challenge and confirms that the user has been biometrically authenticated. This message is digitally signed by the PDI device using its private key stored on board. The confirming message is authenticated by the SM using the public key of the PDI device”, where the personal digital identifier in Figure 2 and [0027] corresponds to the security chip, the central server(s) 300 in [0027] with its associated security manager (SM) 340, policy manager (PM) 320 and transaction manager (TM) 380 applications run correspond to an external as illustrated in Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teaching of Boate to utilize the above feature, with the motivation of enhancing security by protecting from tampering since the key pair is generated within the identifier and 
While Hiroshi-Boate discloses the aforementioned limitations. Boate further dedicates/uses a key pair for signing and verifying biometric results, however, Hiroshi-Boate do not explicitly disclose that the key pair only dedicated/used for digitally signing the biometric recognition result. Emphasis in Bold.
Othman explicitly teaches a private key and a public key which are key pair only] used for digitally signing the biometric recognition result (Othman discloses the Page 299, Co. 1 line 12-13 the concept of dedicating a key pair to be used only for signing “The AIK is an asymmetric key pair only used for signing, and is never used for encryption”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi-Boate to incorporate the teaching of Othman to utilize the above feature to enhance security and impeding attackers, where the key pair is dedicated for signing internal data (Othman Page 299, Co. 1 line 12-19).

Claims 2 and 7are rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi-Boate-Othman in view of McNulty et. al. (US 20150161461), hereinafter McNulty.

	Regarding claim 2. (Previously Presented) Hiroshi-Boate-Othman teaches The security chip according to claim 1, 
by executing a corresponding instruction, the processor is configured to: 
obtain the information of the biometric feature from the sensor (Hiroshi [0061] “…the sensor unit 111 starts generating the biometric imaging data and transmits the generated biometric imaging data to the authentication engine 103”); 
preprocess the obtained information of the biometric feature [to obtain a grayscale image of the biometric feature] (Hiroshi [0062] “When the biometric imaging data I is transmitted from the sensor unit 111, the authentication engine 103 performs predetermined processing on the biometric imaging data I…”); 
[extract biometric points of the biometric feature from the obtained grayscale image to obtain biometric data relative to the biometric points]; and 
compare the obtained biometric data with the template of the biometric feature stored in the memory and determine a biometric recognition result (Hiroshi [0063] “…the authentication engine 103 calculates the degree of similarity between the biometric information B and the template T, and when it can be determined that the biometric information B is similar to the template T, it determines that the biometric information B has been successfully authenticated.”), 
wherein if the obtained biometric data matches the template of -4- the biometric feature, the biometric recognition result is passing, and otherwise, the biometric recognition result is failing (Hiroshi discloses in [0063] “…when it can be determined that the biometric information B is similar to the template T, it determines that the biometric information B has been successfully authenticated.”, [0117] further discloses a predetermined threshold to determine successful authentication, which indicates that the not reaching a predetermined threshold results into failed authentication).
While Hiroshi-Boate-Othman discloses the aforementioned limitations, however, Hiroshi-Boate-Othman does not disclose the obtaining a grayscale image of the biometric feature and extract biometric points of the biometric feature from the grayscale image.
McNulty from analogues field of invention teaches obtain a grayscale image of the biometric feature and extract biometric points of the biometric feature from the obtained grayscale image (McNulty Figure 4 illustrates detecting and capturing fingerpad, [0080] “…assigning gray-scale values for each pixel in the captured image…The gray-scale matrix may then be used to map the location, size and intensity of each detected sweat pore on the fingerpad image.”, where the location, size and intensity of each detected sweat pore, i.e. extracted points used for matching and subsequently authorizing access as illustrated in Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teaching of McNulty to utilize the above feature, with the motivation of using grayscale spanning 0-255 used to map the location, size and intensity of each detected sweat pore on the fingerpad image, as recognized by (McNulty [0080]), where such spanning increase accuracy and integrity of the inputted biometric information.

Regarding claim 7. (Previously Presented) Hiroshi-Boate-Othman teaches The security chip according to claim 1, 
(Hiroshi [0032] ”…biometric authentication performed by the biometric authentication device 10 according to the present embodiment is any biometric authentication process such as fingerprint authentication”), 
the information of the biometric feature comprises image information of the fingerprint (Hiroshi [0062] “When the biometric imaging data I is transmitted from the sensor unit 111, the authentication engine 103 performs predetermined processing on the biometric imaging data I and extracts biological information B from the biometric imaging data I. Here, the extracted biological information B may include not only information relating to a pattern of a fingerprint, a vein, an iris, or the like in a living body but also”), and 
[the biometric data comprises biometric point data of the fingerprint], the template of the biometric feature includes a template of the fingerprint (Hiroshi [0058] “When the biometric imaging data I is transmitted from the sensor unit 111, the authentication engine 103 performs predetermined processing on the biometric imaging data I to extract biological information from the biometric imaging data I, and as a template T. Here, the extracted biological information may include not only information relating to a pattern of a fingerprint…).  
Hiroshi discloses fingerprint image data extraction and registering fingerprint template, however, Hiroshi-Boate-Othman does not disclose biometric point data.
McNulty from analogues field of invention teaches biometric data points (McNulty Figure 4 illustrates detecting and capturing fingerpad, [0078] “…the sweat gland pore biometric system uses an image capture device 150 (e.g., a CCD array camera) to obtain an image of the fingerpad with the fluoresced biological points”, [0080] “…assigning gray-scale values for each pixel in the captured image…The gray-scale matrix may then be used to map the location, size and intensity of each detected sweat pore on the fingerpad image.”, where the location, size and intensity of each detected sweat pore, i.e. extracted points used for matching and subsequently authorizing access as illustrated in Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teaching of McNulty to utilize the above feature, with the motivation of accurately confirming biometric identifications as illustrated in Figure 4 of McNulty and [0078-0081

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi-Boate-Othman in view of Foster et. al. (US 20020145507), hereinafter Foster, and Aissi et al (US 20140075502), hereinafter Aissi.

Regarding claim 5. (Original) Hiroshi-Boate-Othman teaches The security chip according to claim 1, 
While Hiroshi disclose the concept of security chip performing the biometric authentication, where the chip in the electrical field is an electrical chip that is manufactured as a packaged hardware circuit element, which indicate that the chip is physically isolated from the system environment where the chip is installed, e.g. a Printed Circuit board (PCB) is populated with chips and elements that are by default electrically connected and physical isolated, however, 
 does not explicitly teach the remaining limitation.
Foster from analogues field of invention teaches wherein the security chip is installed in a computing device [and is physically isolated from a system environment of the computing device] (Foster discloses in [0016] “FIG. 1, there is illustrated an appliance generally at 10. The appliance 10 may be a cell phone, a pager, a PDA, a digital camera, a laptop computer, or other portable, personal electronic appliance. The appliance 10 includes a biometric security system 12 integrated with the appliance's standard functional hardware 14.”, where [0017] “The biometric security system 12 is preferably formed as a single integrated circuit using standard CMOS processes”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi to incorporate the teaching of Foster to utilize the aforementioned feature, with the motivation of using the biometric security and authorizing/restricting access on the appliances e.g. cell phone, a pager, a PDA, a digital camera, a laptop computer, as recognized by (Foster Abstract, [0016]).

Hiroshi discloses the security chip, Foster discloses the concept of the biometric security system 12 being a single chip which is physically isolated from the remaining elements of the hardware appliance, however, Hiroshi-Boate-Othman -Foster does not explicitly disclose security chip physically isolated from a system environment of the computing device.
Aissi discloses security chip physically isolated from a system environment of the computing device (Aissi discloses [0061] “…the security protections provided by a trusted execution environment described above, a secure element (either locally on computing device or on a private cloud) also provides physical isolation from the other components of the computing device, and has dedicated computing resources to perform cryptographic operations.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi-Foster to incorporate the teaching of Aissi to utilize the above feature, with the motivation of reduce the risk of unauthorized access and/or tampering of the information and execution of the chip therefore increasing the overall security and integrity of the system, and performing operations on sensitive information in safe manner, as recognized by (Aissi [0061, 0069]).

Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hiroshi-Boate-Othman-Foster-Aissi and further in view of Park et al. (US 20160112415 A1), hereinafter Park.

Regarding claim 6. (Previously Presented) Hiroshi-Boate-Othman-Foster-Aissi teaches The security chip according to claim 5, 
While Hiroshi discloses the above limitations including the security chip, Hiroshi further disclose communication of the authentication security chip with external device as illustrated in e.g. Figure 1, however, Hiroshi-Boate-Othman-Foster-Aissi does not disclose the below limitation, emphasis in italic.
wherein the system environment of the computing device is divided into security zones and non-security zones, and the security chip sends the biometric recognition result to the computing device through the security zones or the non-security zones (Park discloses in [0038] electronic device in Figure 1, e.g. mobile phone, PDS, etc., [0061-0062] and Figure 2A discloses the device includes processor 120 running in normal, i.e. non-secure, mode and secure mode, and the memory includes normal area/zone 231, non-secure, and secure area/zone 232, [0077] “In the secure area 232, the processor 120 can send a biometric information registration result or a biometric authentication result to the normal area 231”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hiroshi-Foster-Aissi to incorporate the teaching of Park to utilize the above features, with the motivation of “enhancing security of biometric information” and restricting access to a secure area where processing of sensitive information and biomedical information is performed, as recognized by (Park [0002, 0064] Figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Campisi (US 20070220273 A1) discloses stored biometric template matched against the biometric data collected at the time of authentication/verification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BASSAM A NOAMAN whose telephone number is (571)272-2705.  The examiner can normally be reached on Monday-Friday 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BASSAM A NOAMAN/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497